Citation Nr: 0031210	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-04 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1  Entitlement to an increased rating for hearing loss, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for sinusitis, 
currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION


The veteran served on active duty from September 1941 until 
September 1945 and from July 1955 until February 1974.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of December 1998 from the Winston-Salem Regional 
Office (RO) which, among other things, granted a 10 percent 
disability evaluation for bilateral hearing loss, and denied 
a compensable evaluation for sinusitis.  During the pendency 
of the appeal, the zero percent rating for sinusitis was 
increased to 10 percent, effective from June 19, 1998, by a 
rating decision dated in December 1999. 


FINDINGS OF FACT

1.  In December 1998, the RO notified the veteran that the 
disability evaluation for bilateral hearing loss had been 
increased to 10 percent. 

2.  A notice of disagreement with respect to the rating 
assigned for bilateral hearing loss was received in March 
1999.  

3.  The RO mailed the veteran a statement of the case with 
respect to the claim for an increased rating for bilateral 
hearing loss on December 28, 1999.

4.  The veteran failed to file a timely substantive appeal 
with respect to the December 1998 rating decision denying a 
rating higher than 10 percent for bilateral hearing loss.  

5.  The veteran has indicated that his sinusitis is 
manifested by chronic headaches, pain behind the eyes, nasal 
discharge, and multiple inflammatory episodes per year; 
however, there has been no clinical support for the 
conclusion that he has had surgery, near constant sinusitis, 
3 or more incapacitating episodes per year requiring 
prolonged antibiotic treatment, or more than 6 non-
incapacitating episodes per year.  


CONCLUSIONS OF LAW

1.  The Board does not have jurisdiction to adjudicate the 
claim of entitlement to an increased rating for bilateral 
hearing loss.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302 (2000).

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic Code 6510 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case (SOC) has been 
furnished, a timely filed substantive appeal.  A notice of 
disagreement to an RO determination must be filed within one 
year from the date that the RO mails notice of the 
determination to an appellant.  38 U.S.C.A. § 7105; 38 
C.F.R.§ 20.302(a).  To be considered timely, the substantive 
appeal must be filed within 60 days from the date that the RO 
mails the SOC to the appellant, within the remainder of the 
one-year period from the date of mailing of the notification 
of the determination being appealed, or within the extended 
time limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2000).  
If the claimant fails to file a substantive appeal in a 
timely manner, "he is statutorily barred from appealing the 
RO decision."  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  
See also YT v. Brown, 9 Vet. App. 195 (1996); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992).  Cf.  Rowell v. 
Principi, 4 Vet. App. 9 (1993).

With regard to extensions of time, VA regulations provide 
that the period for filing a substantive appeal may be 
extended for good cause.  38 C.F.R. § 20.303 (2000).  The 
request for an extension must be in writing, and must be made 
prior to the expiration of the time limit for filing which 
would otherwise apply.  Id.

In computing the time limit for the filing of a substantive 
appeal, the first day of the specified period is excluded and 
the last day included.  38 C.F.R. § 20.305(b) (2000).  Where 
the time limit would expire on a Saturday, Sunday, or a legal 
holiday, the next succeeding workday is included in the 
computation.  Id; see 38 C.F.R. § 20.306 (2000).

A substantive appeal postmarked prior to the expiration of 
the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305(a) (2000).  In the event 
that the postmark is not of record, VA regulations provide 
that the postmark date will be presumed to be five days prior 
to the date of receipt of the document by VA.  Id.  In 
calculating the five-day period, Saturdays, Sundays, and 
legal holidays are excluded.  Id.

In this case, a December 1998 decision of the VA Winston 
Salem, North Carolina RO granted a 10 percent disability 
evaluation for hearing loss.  Notice of this decision was 
sent to the veteran on December 15, 1998.  Thereafter, a 
notice of disagreement was received in March 1999.  A 
statement of the case was issued on December 28, 1999.  
However a VA form 9 or other writing constituting a 
substantive appeal was not thereafter received in a timely 
fashion.  The Board recognizes that the veteran's 
representative subsequently filed a VA Form 646 on March 15, 
2000, presenting argument as to the hearing loss issue.  
However, this submission was received after the time period 
for filing a substantive appeal had passed.  Tomlin v. Brown, 
5 Vet.App. 355 (1993); 38 C.F.R. §§ 20.302(c), 20.305 (2000).  
The Board thus finds that the veteran has not filed a timely 
appeal with respect to the claim for an increased rating for 
hearing loss.  As noted above, he is statutorily barred from 
appealing the December 1998 decision as to hearing loss. 
Consequently, the appeal is dismissed for lack of 
jurisdiction.

Sinusitis

The veteran asserts that his service-connected sinusitis is 
more disabling than the currently assigned disability 
evaluation reflects.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.  If there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The veteran's sinusitis is evaluated under Diagnostic Code 
6510 in accordance with the General Rating Formula for 
Sinusitis set forth in 38 C.F.R. § 4.97.  Sinusitis detected 
by X-ray only is rated as zero percent disabling.  A 10 
percent evaluation for sinusitis requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  The criteria for a 30 percent 
evaluation require a showing of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non- incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries, a 50 
percent rating is for application.  (An incapacitating 
episode of sinusitis is one that requires bed rest and 
treatment by a physician.)  38 C.F.R. § 4.97.

The record reflects that the veteran underwent VA examination 
of the respiratory system in September 1998 where he 
presented a history of a very extensive pulmonary disease 
process which had resulted in his largely being chair-bound 
with administration of 24-hour oxygen due to shortness of 
breath.  He stated that he had had longstanding symptoms 
which included chronic cough, frequent nasal congestion, 
postnasal drip, sinusitis and sinus trouble since his days in 
the military.  It was noted that the appellant had been 
prescribed multiple medications, including inhalers, 
steroids, Albuterol and a nebulizer in emergency conditions.  

On physical examination, the veteran was observed to be 
tachypneic, in a wheelchair, on nasal oxygen with a scant 
cough.  The nasal passages were clear and there was no 
tenderness over the sinuses.  It was noted that there was 
some irritation in the pharynx.  A pertinent impression of 
sinusitis, with a normal examination was rendered.  

The veteran presented testimony upon personal hearing on 
appeal in June 1999 to the effect that he had problems with 
his sinuses at least six to eight times per year for which he 
had been prescribed Flonase, and also used a nose spray.  He 
related that he had never been hospitalized for sinusitis, 
but that physicians had suggested that surgery may be 
indicated.  He stated that he had chronic headaches 
associated with sinusitis which lasted two to three hours, 
and that during active infection, he had a bloody, yellowish 
or white discharge from his nostrils.  The appellant also 
testified that he had pain beneath his eyes and forehead 
which radiated over his eyebrows, and said that he had to go 
to bed for sinus symptoms at times.  

VA and private clinical records dating through 1999 show that 
the veteran was treated for chronic and severe pulmonary 
disease, but no recent reference to sinusitis or symptoms 
thereof were recorded.  

The Board has carefully reviewed the extensive clinical 
record and concludes that, despite the veteran's assertions 
that his disability from sinusitis warrants a rating higher 
than 10 percent, there is no support from the clinical record 
that the veteran experiences 3 or more incapacitating 
episodes per year of sinusitis requiring prolonged antibiotic 
treatment, or more than 6 non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, purulent 
discharge or crusting.  While the record does show that the 
veteran is treated on a continuing basis for respiratory 
distress, this treatment is not for sinusitis, as it is 
clearly demonstrated that he has other debilitating pulmonary 
disease.  In short, the clinical records do not document 
either the number or severity of episodes that would support 
the assignment of a rating in excess of 10 percent.  Although 
the veteran has reported frequently recurring non-
incapacitating episodes, this report was made in the context 
of his pursuit of a higher rating.  Such a history has not 
been provided in the context of his seeking treatment for 
sinusitis, and no such history has been recognized by any 
clinician as being consistent with the severity of his sinus 
disability.  Consequently, the Board finds that the 
statements regarding frequency, made in the context in which 
they were, lack sufficient credibility to provide a basis for 
an award of a higher rating.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical evidence and the effect the disability may 
have on the earning capacity of the veteran. 38 C. F. R. 
§§ 4.1, 4.2, (1999).  The Board has also considered the 
provisions of 38 C.F.R. § 4.7, which provide for assignment 
of the next higher evaluation when the disability picture 
more closely approximates the criteria for the next higher 
evaluation.  In this case, absent credible evidence of either 
more severe or more frequent episodes, the veteran's 
disability from sinusitis, as discussed above, does not 
approximate the criteria for the next higher schedular 
evaluation of 30 percent.


ORDER

The claim of entitlement to an increased rating for bilateral 
hearing loss is dismissed.

An increased rating for sinusitis is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 8 -


- 1 -


